 1                                                             The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                                NO. 2:18-MC-00059 RSL
11
                               Plaintiff,                          (2:00-CR-0062-1)
12
             vs.                                              Order Terminating
13                                                            Garnishment Proceeding
     MICHAEL HUGH GALE,
14
              Defendant/Judgment Debtor,
15
           and
16
     MERRILL LYNCH, PIERCE, FENNER
17   & SMITH INCORPORATED,

18                             Garnishee.

19
            This matter came before the Court on the United States’ Application to
20
21   Terminate Garnishment Proceeding. For the reasons stated in the United

22   States’ Application, the Court concludes that this Garnishment should be

23   terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
24
            IT IS ORDERED that the garnishment is terminated and that Merrill
25
     Lynch, Pierce, Fenner & Smith Incorporated is relieved of further
26
27   responsibility pursuant to this garnishment.

28   //

     ORDER TERMINATING GARNISHMENT PROCEEDING                                         UNITED STATES ATTORNEY’S OFFICE
                                                                                       700 STEWART STREET, SUITE 5220
     (USA v. Michael Hugh Gale and Merrill Lynch, Pierce, Fenner & Smith In, USDC#:           SEATTLE, WA 98101
     2:18-MC-00059-RSL/2:00-CR-0062-1) - 1                                                    PHONE: 206-553-7970
 1
 2
            Dated this 2nd day of October, 2018.
 3
 4                                     A
                                       JUDGE ROBERT S. LASNIK
 5                                     UNITED STATES DISTRICT COURT JUDGE
 6
 7   Presented by:

 8   s/ Kyle A. Forsyth
 9   KYLE A. FORSYTH, WSBA # 34609
     Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                         UNITED STATES ATTORNEY’S OFFICE
                                                                                       700 STEWART STREET, SUITE 5220
     (USA v. Michael Hugh Gale and Merrill Lynch, Pierce, Fenner & Smith In, USDC#:           SEATTLE, WA 98101
     2:18-MC-00059-RSL/2:00-CR-0062-1) - 2                                                    PHONE: 206-553-7970
